Case 15-00666-jw             Doc 42        Filed 02/17/20 Entered 02/17/20 11:11:52                        Desc Main
                                           Document      Page 1 of 5



                                     UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF SOUTH CAROLINA


IN RE: Glenn Curry                                               CASE NO: 15-00666-jw

(Set forth here all names including married, maiden, and         CHAPTER 13
trade names used by debtor within the last 8 years.)

                              DEBTOR(S)
                                                                 CERTIFICATION OF PLAN COMPLETION AND
                                                                         REQUEST FOR DISCHARGE
Address: 625 Summer Crest Rd. Columbia, SC 29223




Last four digits of Social-Security or Individual Tax-Payer-
Identification (ITIN) No(s)., (if any): 8062




         The above-captioned debtor certifies under penalty of perjury that the following are true and correct:

                  1) There has been no Court order that would deny the debtor the right to a discharge.

                 2) All payments due under the plan have been completed, including all payments required under
11 U.S.C. § 1322(b)(5).

                   3) Pursuant to 11 U.S.C. § 1328(a), all amounts payable for domestic support obligations due on
or before the date set forth below (including any amounts due before the filing of the bankruptcy petition to the
extent provided for by the plan) have been paid to:

The debtor's employer and address:

Name: Prysmian Cables Systems

Address: 700 Industrial Dr. Lexington, SC 29072

Claims that were not discharged pursuant to 11 U.S.C. § 523(a)(2) or (4): N/A

Debts that were reaffirmed under 11 U.S.C. § 524(c): N/A

                 4) The provisions of 11 U.S.C. § 522(q)(1) are not applicable to this case under 11 U.S.C. §
1328(h) and there are no proceedings pending against the debtor of the kind described in 11 U.S.C. § 522(q)(1)(A)
or 522(q)(1)(B).

                   5) The debtor has not received a discharge in a case filed under 7, 11, or 12 of this title during the
4-year period preceding the date of the order for relief under this chapter, or in a case filed under chapter 13 of this
title during the 2-year period preceding the date of such order.




                                                           -1-
Case 15-00666-jw           Doc 42       Filed 02/17/20 Entered 02/17/20 11:11:52                     Desc Main
                                        Document      Page 2 of 5


                  6) The debtor has either sought an exemption from or completed an instructional course
concerning personal financial management described in 11 U.S.C. § 111 and, if completed, has either previously
filed Official Form 423 so certifying with the Court, or such certification and accompanying documents are being
contemporaneously filed herewith.

         The undersigned requests that a discharge be granted in accordance with 11 U.S.C. § 1328.



DATE: February 17, 2020

/s/Glenn Curry

Debtor




                                                       -2-
Case 15-00666-jw             Doc 42       Filed 02/17/20 Entered 02/17/20 11:11:52                       Desc Main
                                          Document      Page 3 of 5


                                    UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF SOUTH CAROLINA


IN RE: Glenn Curry                                         CASE NO: 15-00666-jw

(Set forth here all names including married, maiden,       CHAPTER 13
and trade names used by debtor within the last 8
years.)

                             DEBTOR(S)                          NOTICE OF CERTIFICATION OF PLAN
                                                                 COMPLETION AND REQUEST FOR
                                                                           DISCHARGE
Address: 625 Summer Crest Rd. Columbia, SC 29223



Last four digits of Social-Security or Individual Tax-
Payer-Identification (ITIN) No(s)., (if any) 8055


To: The Trustee and to all creditors and parties in interest:

Glenn Curry has filed papers with the court to request a discharge pursuant to 11 U.S.C. § 1328(a) in the above case.

         Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       If you do not want the court to grant the debtor(s) a discharge or if you have any reason to believe that the
provisions of 11 U.S.C. § 522(q)(1) apply to this debtor or that there is pending any proceeding in which the debtor
may be found guilty of a felony of the kind described in 11 U.S.C. § 522(q)(1)(A) or liable for a debt of the kind
described in 11 U.S.C. § 522(q)(1)(B), or you want the court to consider your views on this Notice, then within
fourteen (14) days of service of this notice, you or your attorney must:

       File with the court a written response, return, or objection at:

            1100 Laurel Street
            Columbia, SC 29201

       Responses, returns, or objections filed by an attorney must be electronically filed in ecf.scb.uscourts.gov.

       If you mail your response, return, or objection to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.

        You must also send a copy to:

             Jason T. Moss Attorney for Debtor 816 Elmwood Avenue Columbia, SC 29201 and

             Glenn Curry 625 Summer Crest Rd. Columbia, SC 29223




                                                          -3-
Case 15-00666-jw            Doc 42       Filed 02/17/20 Entered 02/17/20 11:11:52                       Desc Main
                                         Document      Page 4 of 5


         Attend the hearing scheduled to be heard on March 12, 2020 at 9:00 a.m. at the United States Bankruptcy
Court, 1100 Laurel Street Columbia, SC 29201.

         If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the certification or this notice and may enter an order granting that relief.

Date of Service: February 17, 2020

                                                                /s/ Jason T. Moss
                                                                Jason T. Moss
                                                                Moss & Associates, Attorneys, P.A.
                                                                Attorney for Movant/Movant
                                                                D.C. ID# 7240
                                                                816 Elmwood Avenue
                                                                Columbia, S.C. 29201
                                                                (803) 933-0202
Address of Court:
United States Bankruptcy Court
1100 Laurel St.
Columbia, SC 29201




                                                         -4-
Case 15-00666-jw             Doc 42   Filed 02/17/20 Entered 02/17/20 11:11:52      Desc Main
                                      Document      Page 5 of 5


                                UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA

In Re:                                        )
         Glenn Curry                          )
                                              )
                                              )
                                              )            Case No: 15-00666-jw
                                              )            Chapter 13
                                              )
              Debtor(s)                       )
____________________________________)


                                       CERTIFICATE OF SERVICE

        THE UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE PROPERLY SERVED THE
   FOREGOING NOTICE OF PLAN COMPLETION AND REQUEST FOR DISCHARGE TO THE
   FOLLOWING CREDITORS VIA REGULAR MAIL, POSTAGE PREPAID:

   William K. Stephenson (CM/ECF)
   Chapter 13 Trustee


   SEE ATTACHED LIST.

         February 17, 2020                                            /s/ Maddie Mason
                                                             Moss & Associates Attorneys PA
                                                             816 Elmwood Ave
                                                             Columbia SC 29201
                                                             (803) 933-0202




                                                  -5-
